CAMPBELL, Judge.
Appellant challenges his judgments and sentences entered upon the revocation of his probation and upon his guilty plea to the substantive offenses that also resulted in his revocation of probation. In his first issue on appeal, appellant contends that the trial court erred in sentencing him as an habitual felony offender upon revocation of his probation. In his second issue, appellant argues that the trial court erred in imposing $6.00 in county delinquency prevention costs in the substantive offenses that resulted in his revocation of probation.
After a review of the record, we find no merit in appellant’s first issue on appeal and affirm his sentence as an habitual felony offender entered upon revocation of his probation. We do, however, agree with the second issue on appeal that the court erred in imposing $6.00 in county delinquency prevention costs in one of his cases. The State concedes that appellant should not have been assessed such costs because the statute limits the assessment to $3.00 per ease. See *1176§ 775.0833, Fla. Stat. (Supp.1996). Because this is a mandatory cost it was not required to be orally announced at sentencing. We, therefore, strike the additional $3.00 assessed pursuant to the statute.
PARKER, C.J., and LENDERMAN, JOHN C., Associate Judge, concur.